Bell, J.
Where property was levied upon by virtue of a distress warrant, and was claimed by a third person from whom the sheriff accepted the usual damage and claim bonds, and to whom he delivered the property, the sheriff could not afterwards discharge or waive any of the terms of the claim bond “so as to affect the interest therein of the plaintiff in fi. fa., without his consent.” Boyd v. Crews, 32 Ga. App. *207138 (5) (122 S. E. 802), Farmers & Merchants Bank v. Cochran, 37 Ga. App. 794 (1) (141 S. E. 919). In the instant suit against the surety upon a claim bond there was no evidence that the plaintiff consented to the substitution of another bond with another security in lieu of the bond sued On. The court did not err in the admission or exclusion of evidence, or in directing the jury to find in favor of the plaintiff. Judgment affirmed.
Decided January 22, 1929.
C. E. Parrish, for plaintiff in error.
H. L. Jackson, Joseph A. Alexander, contra.

Jenkins, P. J., and Stephens, J., concur.